    JAMES D. PERKINS, WSBA #12996
    Attorney for the United States Trustee
    United States Dept. of Justice
    920 West Riverside, Room 593
    Spokane, WA 99201
    Telephone (509) 353-2999
    Fax (509) 353-3124


                             UNITED STATES BANKRUPTCY COURT
                             EASTERN DISTRICT OF WASHINGTON

      In re:
                                                     Case No. 18-03197-FPC11
      Giga Watt Inc.
                                                     UNITED STATES TRUSTEE’S
                                                     OBJECTION TO ADMINISTRATIVE
                        Debtor                       EXPENSE APPLICATION


               The United States Trustee objects to the Application of Allrise Financial Group
    for Allowance and Payment of Administrative Expense Claim (the “Application”) filed
    on January 24, 2020 as Docket #459. That Application seeks payment for certain
    electronic equipment the applicant asserts have either been used by or lost by this
    bankruptcy estate.
               The United States Trustee objects to the Fee Application on the following
    grounds:
        1. The Applicant Concedes that it Does Not Know What Happened to the
               Electronic Equipment in Question

                      The administrative expense claim asserted by the Applicant is premised on
        the assertion that the bankruptcy estate is either using the electronic equipment the
        Applicant claims to own or that the estate negligently lost that equipment. “[I]t is
        apparent that the Debtor has either misplaced them or is continuing to use them to mine
        Bitcoin.” Application, p.3, ll13-14. However, while the application asserts that the
        equipment was in the possession of the Debtor pre-petition, it acknowledges that the
        applicant does not know what happened to that equipment thereafter. “As detailed


    United States Trustee’s Objection - 1

18-03197-FPC11        Doc 481       Filed 02/14/20    Entered 02/14/20 10:54:18       Pg 1 of 3
        below, Allrise has attempted to locate the Missing Miners to no avail.” Id., p.2, ll5-6.
        In the absence of even an assertion that this equipment came into the possession of the
        bankruptcy estate, there is no basis for the assertion that the estate in any way benefitted
        from this equipment. The allegations of the Application would just as easily support
        the conclusion that either (a) the Applicant was defrauded by the Debtor pre-petition
        and there was never any equipment, or (b) that the Debtor disposed of the equipment
        pre-petition. In either of these cases, the Applicant might have a claim against the
        estate, but not a claim for an administrative expense. The Applicant acknowledges that
        a benefit to the estate is required to establish an administrative expense claim.
        Application, p.9. Accordingly, the Applicant needs to affirmatively show that the estate
        had the equipment and benefitted from it, neither of which has even been alleged here.

        2. The Applicant Has Not Given Proper Notice

                     Any motion seeking an award of compensation greater than $1,000.00 from
        a bankruptcy estate requires the applicant to give the debtor, the trustee, and all
        creditors at least twenty-one days notice of the request. F.R.B.P. 2002(a)(6). This
        Court’s local rules require that notice to inform those parties of not only the relief
        requested but also what the recipient must do to object, the time within which to object,
        and that relief may be granted if no objection is filed. LBR 2002-1(a).

                     These requirements have not been met here. The Administrative Expense
        Application was not served on all creditors, does not inform the recipients what they
        recipient must do to object, the time within which they must object, or that relief may
        be granted if no objection is filed. In the absence of proper notice the application should
        be denied.

     The United States Trustee reserves the right to amend this objection to include any
     issues raised by any information subsequently provided to the United States Trustee.




    United States Trustee’s Objection - 2

18-03197-FPC11        Doc 481       Filed 02/14/20   Entered 02/14/20 10:54:18          Pg 2 of 3
     For all of the foregoing reasons, the United States Trustee objects to and asks the Court
     to deny the Application. The United States Trustee requests a hearing on this objection.




     Dated: February 14, 2020

                                                     Respectfully submitted,


                                                     GREGORY M. GARVIN
                                                     Acting United States Trustee

                                                     /s/ James D. Perkins
                                                     JAMES D. PERKINS
                                                     Attorney for the United States Trustee




    United States Trustee’s Objection - 3

18-03197-FPC11        Doc 481       Filed 02/14/20   Entered 02/14/20 10:54:18       Pg 3 of 3
